DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, 8-13 and 15-20 are pending. 

Response to Arguments

2.	In light of the amendment to the title of the invention, the objection to the specification is withdrawn. The new title has been entered. 

3.	In light of the amendments to claims 8-14, the claim objection of claims 8-14 are withdrawn. 

4.	Applicant’s arguments, see Remarks, filed 03/12/2021, with respect to the 35 U.S.C. rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter

5.	Claims 1-6, 8-13 and 15-20 (renumbered as claims 1-18) are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-6, 8-13 and 15-20 (renumbered as claims 1-18) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein the time-frequency resource is associated with a quantity of time- frequency units of the at least one resource unit, wherein the time-frequency units carry a reference signal of an active antenna port, wherein the quantity of time-frequency units is based on a quantity of active antenna ports associated with the reference signal…in combination with other limitations recited as specified in claim 1.

In claim 8,… wherein the time-frequency resource is associated with a quantity of time- frequency units of the at least one resource unit, wherein the time-frequency units carry a reference signal of an active antenna port, wherein the quantity of time-frequency units is based on a quantity of active antenna ports associated with the reference signal…in combination with other limitations recited as specified in claim 8.

In claim 15,… wherein the time-frequency resource is associated with a quantity of time- frequency units of the at least one resource unit, wherein the time-frequency units carry a reference signal of an active antenna port, wherein the quantity of time-frequency units is based on a quantity of active antenna ports associated with the reference signal…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record is WO 2016107430 A1 (as cited in the IDS date 05/10/2019) hereafter ‘7430. ‘7430 discloses network apparatus determines, from a first mapping mode and a second mapping mode, a target mapping mode; the network apparatus transmits, to a first terminal apparatus, information indicating the target mapping mode; the network apparatus receives a first demodulation reference signal and a first data signal generated by the first terminal apparatus performing resource mapping according to the target mapping mode. ‘7430 does not explicitly disclose wherein the time-frequency resource is associated with a quantity of time- frequency units of the at least one resource unit, wherein the time-frequency units carry a reference signal of an active antenna port, wherein the quantity of time-frequency units is based on a quantity of active antenna ports associated with the reference signal (as discloses in claims 1, 8 and 15).

The second closest prior art of record is You et al, US 2015/0230211 hereafter You. You, FIG. 4, [0008], [0081], [0082] discloses receiving, by the user equipment, a DL subframe/reference signal that is associated with the user equipment and is sent by the base station, You, FIG. 2, [0061], [0064] discloses the resource is occupied by two resource blocks, You, FIG. 4, [0080], [0081] discloses the subframe is a time-frequency resource comprising a first part and a second part as shown in FIG. 4, You, FIG. 4, [0061]-[0064] discloses the symbols are consecutive therefore the first part is in front of 

The third closest prior art of record is LEE et al, US 2016/0080948 hereafter LEE. LEE claim 13 discloses a plurality of parts in different/consecutive symbols. LEE does not explicitly disclose wherein the time-frequency resource is associated with a quantity of time- frequency units of the at least one resource unit, wherein the time-frequency units carry a reference signal of an active antenna port, wherein the quantity of time-frequency units is based on a quantity of active antenna ports associated with the reference signal (as discloses in claims 1, 8 and 15).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469